Citation Nr: 0017529	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  93-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1973 as well as two years and ten months of prior 
active service.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 1995, the Board remanded the veteran's claim to the 
RO.  In August 1999, the Board decided two service connection 
issues and remanded the issues listed on the first page of 
this decision for additional development.  At that time the 
veteran's hiatal hernia disability was rated as 
noncompensable; however, while the case was in remand status, 
the RO granted a 10 percent increased evaluation for a hiatal 
hernia.  As the 10 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal. See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The case has been returned 
to the Board and is ready for further review.  

This decision will address the issue of entitlement to an 
increased evaluation for a hiatal hernia.  The remand that 
follows will address the issues of entitlement to service 
connection for tinnitus, and entitlement to a total rating 
for pension purposes. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's hiatal hernia disability is manifested by 
complaints of heartburn, and daily vomiting.  There is no 
showing of hematemesis, weight loss, melena, substernal or 
arm or shoulder pain, or considerable impairment of health.  

3.  The claim of entitlement to service connection for 
tinnitus is plausible.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of in excess of 10 percent 
for hiatal hernia have not been met. 38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(1999).

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

A well-grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. West, 118 S. Ct. 2348 (1998).  Lay 
evidence may suffice in circumstances in which the 
determinative issue does not require medical expertise, such 
as the occurrence of an injury or the recounting of symptoms.  
Cohen v. Brown, 10 Vet. App. 128, 136 (1997); Heuer v. Brown, 
7 Vet. App. 379 (1995). The veteran contends that he has 
suffered from tinnitus continuously since service, and a June 
1991 VA examination diagnosed tinnitus and noted the 
veteran's exposure to noise in service. Since the veteran is 
competent to report the symptoms of tinnitus, his 
contentions, together with the current diagnosis, are 
sufficient to well ground the claim.  Epps v. West, 118 S. 
Ct. 2348 (1998).  


Hiatal Hernia

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for a hiatal hernia in 
September 1976 and a noncompensable evaluation was assigned.  
This was based on service medical records which showed a 
small sliding hiatal hernia in November 1970 and various 
epigastric complaints during service.  

On VA examination in June 1991, the veteran reported a 
history of undergoing a cholecystectomy in March 1991, and 
the examiner stated that the veteran seemed to be 
asymptomatic from the standpoint of his hiatal hernia 
currently.  On examination, it was noted that the veteran was 
well-built, well-nourished and moderately obese.  There was a 
19-cm scar from the cholecystectomy.  The examiner stated 
that there was no evidence of tenderness on palpation, 
including the costovertebral angles.  There was no palpable 
mass or organ, no guarding or rebound and peristalsis was 
normal.  The examiner reported that on the right there was an 
impulse when coughing and straining compatible with an 
incipient hernia.  It was noted that there was no evidence of 
herniation on the left.  The diagnoses were, esophageal 
hiatal hernia with reflux by history, status post 
cholecystectomy, and incipient right inguinale hernia.  

On VA examination in January 2000, the veteran reported that 
he was taking Prilosec and that he had occasional heartburn 
as well as vomiting at least once a day.  On examination, it 
was noted that he was 5 feet 9 inches tall and weighed 270 
pounds.  This was noted to be his maximum weight in the past 
year.  The examiner stated that the veteran had good physical 
development and normal nutritional status.  The organs were 
within normal limits.  The diagnosis was, hiatal hernia with 
gastroesophageal reflux disease, Prilosec with daily vomiting 
secondary to gastroesophageal reflux disease.  

In February 2000, the RO increased the veteran's disability 
rating for his hiatal hernia to 10 percent disabling under 
Diagnostic Code 7346.  

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
current 10 percent rating is appropriate where the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (1999).

The medical evidence of record indicates that the veteran's 
service-connected hiatal hernia is manifested by complaints 
of vomiting, heartburn and nausea.  Based upon these 
findings, the Board finds that the veteran is properly 
evaluated at the 10 percent evaluation level for hiatal 
hernia, since he has two or more of the symptoms for the 30 
percent evaluation, but of less severity; that is, pyrosis 
(heartburn), and regurgitation (vomiting).  There is no basis 
for a 30 percent evaluation since the evidence does not 
demonstrate a considerable impairment of health due to 
persistently recurrent epigastric distress, accompanied by 
substernal or arm or shoulder pain.  There is also no showing 
of hematemesis, weight loss, or melena which would support a 
60 percent evaluation. 38 C.F.R. § 4.114, Diagnostic Code 
7346 (1999).  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded, and to that extent, the claim is allowed.  

An increased evaluation beyond 10 percent for a hiatal hernia 
is denied.  


REMAND


Service medical records do not contain any mention of 
tinnitus, including on the separation examination, and 
tinnitus was first medically noted on VA Agent Orange 
examination in July 1985, when the veteran complained of 
occasional tinnitus.  The examiner noted that the veteran had 
decreased hearing with noise exposure in Vietnam.  
Thereafter, the record shows that in June 1991, the veteran 
underwent a VA audiometric examination.  The examiner found 
decreased hearing, and noted that the veteran reported having 
periodic tinnitus of the left ear.  The assessment included a 
finding of tinnitus and noted that the veteran had a history 
of military service related to acoustic trauma.  On VA 
examination in September 1992, the veteran reported no 
tinnitus.  On VA audio and ear disease examinations in June 
1999, it was noted that the veteran's noise history included 
exposure to gunfire, aircraft and artillery.  The veteran 
reported having buzzing in his ears which came and went.  The 
examiner reported that tinnitus was present, that it was 
bilateral, and that it was periodic.  The veteran stated that 
he was unsure when he first noticed tinnitus, that it 
interfered with communication and hearing, and that it often 
made it difficult for him to fall asleep.  He described the 
tinnitus as a moderately loud high pitch ringing or roaring 
sound.  The diagnosis was, bilateral hearing loss and 
tinnitus.  In January 2000, the veteran underwent a VA audio 
examination, and the examiner indicated that tinnitus was not 
present.  The examiner stated that the veteran reported that 
his tinnitus no longer existed and that he felt it was 
associated with heavy exercise as when he was working at the 
refinery especially when he wore double ear protection.  It 
was stated that his left ear hearing loss was sensorineural.  
It was also reported that there was no objective test for 
tinnitus and that although it is often associated with 
sensorineural hearing loss, which the veteran had in both 
ears, it was not always associated with sensorineural hearing 
loss.  

In a March 2000 statement, the veteran reported that the 
statement reported by the VA examiner that he had reported 
that he no longer had tinnitus and that he believed it was 
connected with heavy exposure when he worked in the 
refineries was totally incorrect.  He stated that he never 
told the examiner that the tinnitus did not exist.  He 
reported that he told the examiner that the tinnitus existed 
and that it got worse when he worked around noise in 
refineries.  

The veteran contends that tinnitus occurred during combat 
situations, being around heavy machinery and driving trucks, 
associated with acoustic trauma.  He states that he served in 
an armored unit, drove trucks and was exposed to heavy 
machinery.  His DD Form 214 shows his MOS as cargo handler.  
His service personnel records show that he served in Vietnam 
from December 1966 to May 1968 and from February 1969 to 
September 1970.  Some of his principal duties listed in his 
personnel records are, ammo handler, loader, and tank 
crewman.  His records show that he served in the Vietnam 
Counteroffensive.  

The VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
has recognized that tinnitus may result from acoustic trauma.  
See 38 C.F.R. Part 4, Code 6260 (1999).  The Rating Schedule 
also identifies tinnitus as a "subjective" symptom. 38 C.F.R. 
§ 8046 (1999).  Consequently, the veteran's history, under 
the limited circumstances of this case where the veteran is 
competent to provide the evidence, is satisfactory evidence 
of service incurrence.   

In this instance, the Board notes that the most recent VA 
examiner found that tinnitus did not exist and thus an 
opinion on the etiology of the disability was not offered.  
The veteran has responded to this finding that he does have 
tinnitus, and that the examiner's findings were in error.  In 
view of these conflicting findings, the Board is of the 
opinion that further development on this issue is necessary.  

The Board notes that the veteran has indicated in June 1991 
that he was currently unemployed and had been for the last 
two years.  He reported that he could not work because he 
could not pass his pre-employment physical due to his hearing 
loss.  It also notes that on examination by VA in September 
1992, the veteran reported having last worked in 1988 and 
being unemployed since March1989.  He stated that his health 
had kept him from working since 1989 due to stomach problems.   
However, on VA examination in June 1999, the veteran reported 
that he was working full-time as a pipe fitter.  On VA 
examination in January 2000, the veteran reported that since 
leaving the military, he has been working for an oil refinery 
and that he was still employed doing the same thing.  

The Board notes that there are obviously several 
discrepancies which require clarification prior to proceeding 
with the veteran's claim of entitlement to a total disability 
evaluation for pension purposes, and that a VA Form 21-526 
(Veteran's Application for Compensation or Pension) has not 
been filed.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The veteran should be contacted and 
requested to clarify his claim for a 
total disability rating.  The appropriate 
form, VA Form 21-526 (Veteran's 
Application for Compensation or Pension), 
should be forwarded to the veteran so 
that he may provide complete information 
necessary to adjudicate his claim.  
Specifically, the veteran should indicate 
if he still wishes to pursue a claim for 
a total disability rating for pension 
purposes, and if so, he must provide 
complete information regarding his 
employment status.  Upon receipt of the 
requested information, the RO should take 
whatever additional steps are necessary 
and then adjudicate the veteran's claim.   

2.  The veteran should be scheduled for a 
VA ear examination by an audiologist who 
has not previously examined him to 
evaluate the veteran's tinnitus 
complaints.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should conduct any tests 
necessary.  If a diagnosis of tinnitus is 
appropriate, the examiner should offer an 
opinion as to whether when considering 
the veteran's service experience and his 
post service employment in oil 
refineries, it is at least as likely as 
not that any diagnosed tinnitus is due to 
exposure to acoustic trauma during 
service or if it is in any way associated 
with the veteran's service-connected left 
ear hearing loss.  A complete rationale 
must be offered for any opinions or 
conclusions reached.  

3.  The RO must insure that the 
directives of this remand are carried out 
in full, and if any are not, corrective 
action must be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

